HOWARD ROME MARTIN & RIDLEY LLP

  

   

SAN M
TRLEPHONE (65) 465-7715

1A OF PARRELL STREET, SUPT 2a

  

  

Po

Laid

an

 

 

Case 2:18-cv-02081-TLN-KJN Document 91 Filed 09/06/19 Page 1 of 2

TODD H. MASTER [SBN. 185881]
tmaster@hrmrlaw.com

SHAWN M. RIDLEY [SBN. 144311]
HOWARD ROME MARTIN & RIDLEY LLP
1900 O'Farrell Street, Suite 280

San Mateo, CA 94403

Telephone: = (650) 365-7715

Facsimile: (650) 364-5297

Attorneys for Defendant
COUNTY OF SACRAMENTO

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

LORENZO MAYS, RICKY RICHARDSON. Case No, 2:18-cv-2081 TLI KIN (PC)
JENNIFER BOTHUN, ARMANI LEE.
LEERTESE BEIRGE, and COCEY DECLARATION OF LIEUTENANT ALEX
GARLAND, on behalf of themselves and others} MeCAMY RE COMPLIANCE WITH

similarly situated, ORDER GRANTING APPROVAL FOR
PRELIMINARY APPROVAL OF
Plaintiffs, | CONSENT DECREE AND CLASS NOTICE

| [DOCUMENTS &8 AND 90]

vs.
COUNTY OF SACRAMENTO,

Defendant.

 

 

I. ALEX MeCAMY, do hereby declare and attest as follows:

l. I have personal knowledge of the matters set forth in this declaration and, if called
asa witness. could and would competently testify thereto.
? lam employed by Sacramento County (“County”) as a Lieutenant in the Sheriff's

Department. | understand that the County is a defendant in this litigation.

DECLARATION OF LIFUTENANT ALEN MeCAMY RE COMPLIANCE WITH ORDER: Case No, 2:18-cv-2081 TLIKIN
(PC)
|

 
HOWARD ROME MARTIN & RIDLEY LLP

28th

JSUTTE

MELE

 

AN MAT

 

00 OPV ARIEL

tna

 

 

Case 2:18-cv-02081-TLN-KJN Document 91 Filed 09/06/19 Page 2 of 2
3, | have reviewed the Court's August 13, 2019, 2019 Order Granting Approval for

Preliminary Approval of Consent Deeree and Class Notice [Document 88] in this litigation
(hereinafter, “Order #17).

4. [ have also reviewed the Court’s recent September 4, 2019 Order Regarding the
Stipulation for Revised Class Notice (hereinafter, “Order #2) [Document 90].

aa [have overseen the County's response to Order #1 and then to Order #2 and. by
way of this declaration, confirm that the County is distributing, and will continue to distribute, the
Notice of Proposed Class Action Settlement consistent with the Order 41 and as revised pursuant
to Order #2.

| declare under penalty of perjury under the laws of the State of California and the United
States of America that the foregoing ts true and correct and that this declaration was executed on

this 4" day of September 2019 at Sacramento, California.

fr LEZ22 Lp?

Lieutenant Alex KeCamy©__

DECLARATION OF LIEUTENANT ALEX MeCAMY RE COMPLIANCE WITHLORDER: Case No. 2:18-ev-2081 TLI RIN
(PC)
2

 
